Objection Sustained, Appeal Reinstated, and Order filed September 12, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00545-CV
                                    ____________

                            SILVA RUBIO, Appellant

                                          V.

                      HARRIS COUNTY, ET AL, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-27216

                                      ORDER

       Appellees’ objection to the court’s order of August 20, 2019 referring this
case to mediation is sustained, and the appeal is reinstated.

      The clerk responsible for preparing the record in this appeal has informed the
court that appellant has not made arrangements to pay for the record. We will dismiss
the appeal for want of prosecution unless, within 15 days, appellant makes
arrangements to pay for the record and provides this court with proof of payment.
See Tex. R. App. P. 37.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.